SCHWELB, Associate Judge,
concurring:
Although I concur in the judgment, I believe that the misallocation of the burden of proof by the hearing examiner presents a close and somewhat troubling issue. I therefore write separately to express my views.
We have held in a number of cases that assignment of the burden of proof may be of critical importance in determining the outcome of a case. For example, in Kea v. Police & Firemen’s Ret. & Relief Bd., 429 A.2d 174 (D.C.1981), we reversed an agency order terminating disability payments to a former United States Park Police officer because the agency misallocated the burden of proof by requiring the officer to prove “with reasonable medical certainty” that he had not recovered from injuries suffered when he was shot while on duty. We stated that “the proper allocation of the burden of proof is among the essential rules of evidence which must be observed in adjudication by administrative agencies.” Id. at 175.
The effect of a misallocation of the burden depends not only on the weight of the evidence, but also on the nature of the burden of proof that has been misallocat-ed. “In the usual civil case ... where the standard of proof is a preponderance of the evidence, a misallocation will likely be consequential only where the evidence approaches equipoise, i.e., ‘[w]here proven facts give equal support to each of two inconsistent inferences.’ ” District of Columbia v. Kora & Williams Corp., 743 A.2d 682, 693 (D.C.1999) (alteration in original) (quoting Pennsylvania R. Co. v. Chamberlain, 288 U.S. 333, 339, 53 S.Ct. 391, 77 L.Ed. 819 (1933)). Where the burden of proof is more onerous, however, a misallocation may surely be “consequential” and perhaps determinative even where the evidence is significantly out of equipoise. To take an extreme example, if *928the court were to instruct the jury in a criminal case that the defendant is required to prove his innocence beyond a reasonable doubt, then, and putting aside applicable constitutional requirements, see Sullivan v. Louisiana, 508 U.S. 275, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993),1 the defendant might be found guilty even if a preponderance of the evidence pointed to his innocence.
In the present case, the hearing examiner apparently believed that the tenant was required to prove retaliation by clear and convincing evidence, while in fact, as the agency and the court both recognize, this very formidable burden should have been imposed upon the landlord. The shift in burden was a substantial one. In such instances, I would ordinarily vote to. remand the case to the trier of fact to determine whether he — and not the Commission — would find that the landlord had carried the day by clear and convincing evidence.
As the court points out, however, the hearing examiner initially phrased the statutory issue correctly, and the agency viewed the proof as overwhelming. Viewing the case as a whole, and the more than ample evidence supporting the Commission’s view that the landlord met its burden, I am inclined to agree that a remand would be futile. As the court indicates, the hearing examiner would probably reach the same conclusion on remand, with respect to the merits of the case, as he reached initially. Under the circumstances, I am not prepared to vote to reverse.
Nevertheless, a determination by the Commission or the court as to what the hearing examiner would have found if the burden of proof by clear and convincing evidence had been placed on the landlord, as it should have been, is not an easy one to make. I therefore think it important to emphasize that a misalloeation of the burden of proof by clear and convincing evidence is different from (and far more difficult to characterize as harmless) than a misalloeation of the burden of proof by a preponderance of the evidence.

. The Supreme Court held in Sullivan that a constitutionally deficient reasonable-doubt instruction cannot be harmless error. As Justice Scalia wrote for the Court, "to hypothesize a guilty verdict that was never in fact rendered [because reasonable doubt was not defined with constitutional adequacy]' — no matter how inescapable the findings to support that verdict might be — would violate the jury trial guarantee.” 508 U.S. at 279, 113 S.Ct. 2078. There is at least a superficial similarity between Sullivan and the present case, for here, too, the trier of fact never found that the landlord had met its burden by clear and convincing evidence. Sullivan, however, implicated the Sixth Amendment right to a jury trial; this case does not.